4. (
- Before the vote:
rapporteur. - (DE) Mr President, ladiesand gentlemen, the following three codifications include an innovation, in that we shall also be voting on the joint proposals from the legal services of Parliament, the Commission and the Council. This is the first time that Parliament will have voted on the same text as the Council.
Setting aside these votes, which I support, I should like to point out that we are regulating matters here which should not be regulated by the European Parliament. This is not decision-making close to the people; it only makes us look ridiculous in the eyes of the general public when we legislate on matters such as the installation of lighting and light-signalling devices on wheeled agricultural and forestry tractors.
(Loud applause)
It would be far more logical to adopt a directive on tractors enshrining general requirements and safeguards. The details could then be specified in standards. In Europe there is the Brussels-based European Committee for Standardization (CEN) and the European Committee for Electrotechnical Standardization (Cenelec), which is also based in Brussels. The standards organisations of thirty countries, including all the countries of the EU and EFTA, are members of CEN and Cenelec.
This principle of adopting general directives in which reference is made to European standards has already been applied in more than 25 other sectors. Why should we not apply it to tractors as well? I presume that our Commissioner in attendance, Mr Verheugen, takes the same view. We want better regulation, and we Members of Parliament should be setting a good example.
(Applause)